Title: The American Commissioners: Contract with Jean-Joseph Carié de Montieu, [6 June 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


In February, 1777, Congress sent a large order for military supplies, including 40,000 uniforms and cloth for as many more, which the commissioners acknowledged in late April. They then moved rapidly. Although they signed no contract before this one, they placed orders many weeks earlier. On April 27 they agreed with Chaumont and Jean Holker, one of the inspectors general of French manufactures, to furnish 10,000 uniforms, for which Holker was to have a 2% commission. On May 9 Holker contracted with Sabatier fils & Després for that number, half of them blue and the other half brown, the work to be done in Paris and Montpellier at a total cost of just over 365, 373 l.t. The first delivery, from Paris, was to be 2,000 on July 1, then 3,000 on August 1 and 5,000 on September 1 from Paris and Montpellier. In early June Franklin and Deane paid Sabatier a first installment of 10,000 l.t., and on the 12th they ratified and signed the contract. On August 10th Holker made a further agreement with the same firm, ratified in turn on the 15th, for an additional 5,000 uniforms, again half blue and half brown but this time with red facings, linings, and collars. Both orders were filled; Sabatier, according to Deane, delivered a total of 15,000.
The commissioners’ earliest contract is printed below. It is for 10,000 uniforms, of the same colors, and various other supplies. This too produced a further agreement, signed on August 6 and with considerable changes: some items reappeared verbatim and some with alterations in detail, while enough others were omitted to reduce the total cost by more than fifty percent, from 917,820 l.t. to 456,300. These agreements account for more than half of the 40,000 uniforms that Congress had ordered. We do not yet know where the rest came from, or whether the cloth was obtained for 40,000 more; all we have is Deane’s testimony that the commissioners provided the army, in the year and a half after their orders arrived, slightly less than the 40,000 but “the best of the kind ... that have ever been imported.”
 

[June 6, 1777]
  Etats des divers Articles de Marchandises a fournir par Le Sieur de Montieu pour le service des Colonies Unies de l’amerique Septentrionale scavoir



  
  
  

Dix mille habits uniformes motié en drap bleu de Roy et l’autre motié en drap brun, avec revers et parements rouge, Boutons blancs, Vestes et Culotes de tricots Croisés Blanc, conforme au modele convenus et remis, a raison de trente huit livres l’habit complet, cy 38 ...

380,000


Cent milliers de Cuivre rouge de la meilleure qualité propre a la fonte des Canons a vingt sept sols la livre Cy ...
27 s.
135000


Vingt milliers d’etain fin d’angleterre a dix sept sols Cy ...
17 s.
17000


Deux Cens Caisses ou Boêtes de fer Blanc a cent trente deux livres la Boête cy ...
132 l.t.
26400


Vingt deux milliers Cuivre en planches et en Cloux propres au doublage des Navires ou a tel autre usage qu’on voudra l’employer a trente trois sols la livre cy ...
33 s.
36300


Quatre Millions Pierres a fusils a quatre livres le mille cy ...
4 l.t.
16000


Quatre mille deux cent Cinquante cinq fusils de soldats superieurs garnis de leurs Bayonnettes conformes au modelle remis a vingt quatre livre la piece cy ...
24 l.t.
102,120

  
    
    
    712,820
  




Suite et montant d’autre part huit mille fusils Idem garnis de leurs Bayonettes conformes au Modele de l’Infanturie francoise a vingt deux livres dix sols piece cy ...
}



22 l.t. 10
180,000


Dix mille paires Bas de laine tricotés propres pour soldats a trente livres la douzaine de paires cy ...
30 l.t.
25,000



Total ...
917,820



Les divers articles cy dessus mentionnés montants ensemble a la somme de neuf cent dix sept mille huit cent vingt Livres seront au moyen des prix fixés et convenus tous rendus a Nantes francs et quittes de tous frais de Caisse, d’emballages, droits et transports qui seront tous a la Charge du fournisseurs, a la Consignation de Mr. Williams ou de telles autres personnes désignées par les Commettants jusques a la fin du mois de septembre prochain.
Quand aux payments ils seront faits ainssy qu’il suit.
250000 l.t. au dix septembre prochain
67820 au dix d’octobre prochain
150000 a la fin de Janvier 1778
150000 a la fin de fevrier Idem
150000 a la fin de mars Idem
150000 a la fin d’avril Idem.
917,820 Total Neuf cent dix sept mille huit cent vingt Livres- somme pareille au montant total de la facture cy dessus.
Le Sieur de Montieu acceptant les conditions proposées par les presentes demeure authorisé a se prevaloir des a present sur M. Grand Banquier a Paris des deux Cent Cinquante Mille livres faisant l’objet du premier payment au dix septembre prochain, ainssy que des soixante sept mille huit cent vingt Livres faisant l’objet du second payement au dix d’octobre suivant. A l’egard des quartre autres payements de Cent Cinquante Mille Livres chacun en Janvier, fevrier, mars et avril de l’annêe mille sept cent soixante et dix huit, messieurs les Agents de L’Honorable Congrês General remettront au Sieur de Montieu leurs reconnoissances des dittes sommes payables aux termes prescrits lorsque la fourniture entiere sera complettée et rendu a sa destination.



Fait double a Paris
Je soussigné me soumets et m’engage envers Messieurs Franklin et Deâne representants de l’Honorable Congrês General des treize Colonies Unies de l’amerique septentrionale, d’exécuter les divers articles de fournitures mentionnés dans le present état suivant les prix fixés, les termes et conditions prescrittes, et ce sous les peines de droit.
Montieu
fait Double a Paris le 6 Juin 1777.



Et Nous representants de l’Honorable Congrês General des Colonies unies de l’amerique septentrionale en nos propres et privés Noms et repondants pour le susdit honorable Congrês accepton
s la soumission Cy dessus et nous engageons de remplir fidellements toutes les conditions qui nous regardent dans le Present traitté, en foy de quoy nous avons signés cet ecrit double a Paris etc.
BFS.D.

 
Notation: No 8 State of Articles to be furnished by Mr Montieu for the Service of the Colonies
